DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 17-18, 20, 22-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 20, and 27 the limitations of the controller is configured to store in memory data representing an initial condition of a pitch angle of the rotatable seat support with respect to horizontal and programmed to generate an error signal by comparing the acceleration signal with the initial condition and, responsive to the error signal, drive the electric motor to reduce the error signal substantially to zero have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious. Additionally the term “substantially” used in the claim language of claims 1, 20, and 27 is considered as being definite when taken in context of the claim in its entirety. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611